Citation Nr: 0629361	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-28 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
Disease.

2.  Entitlement to service connection for asbestosis.

(Vacatur of a May 26, 2006, Board decision regarding the 
claims of entitlement to service connection for Parkinson's 
Disease and asbestosis is the subject of a separate Board of 
Veterans Appeals decision issued this same date.)


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active service from September 1948 to June 
1952.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The appellant is the veteran's 
spouse and custodian.

By letter dated in July 2005, the appellant was advised that 
the RO had determined that all of the necessary evidence for 
consideration in the appeal had been obtained.  
However, in accordance with Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), it further notified the appellant that she 
had 60 days within which she should submit "any evidence in 
[her] possession that pertains" to the appeal.  In a letter 
received one week after the July 2005 correspondence, the 
appellant responded that she had no further evidence to 
submit.  

This case was certified to the Board in October 2005.  By 
letter dated October 19, 2005, the RO advised the appellant 
that the appeal was being certified to the Board, and that 
she had 90 days from the date of the letter, or until the 
Board issues its decision, "whichever comes first," to 
submit additional supporting evidence.  The appellant was 
also advised that if she waited more than 90 days to submit 
such evidence, she was obligated to explain to the Board in 
writing why she should not send her request or new evidence 
to the Board.  

In response, the appellant submitted copies of previously 
submitted documents; these were received by the Board on 
November 2, 2005.  Also in November 2005, the Board notified 
the appellant by letter that the case had arrived at the 
Board and referred her to the RO letter that detailed the 
important restrictions on the sending of new evidence to the 
Board.  

On May 26, 2006, the Board issued a denial of the appellant's 
claims.  However, by correspondence received at the Board on 
May 18, 2006, the appellant forwarded duplicate copies of 
evidence previously submitted.  She also submitted a copies 
of internet-obtained extracts of articles.  The appellant did 
not provide any information as to why the newly-submitted 
(i.e., non-duplicative) material could not have been 
submitted earlier, and the Board cannot glean from their 
reading any such justification.  

The Board cannot consider additional pertinent evidence 
without first remanding the case to the agency of original 
jurisdiction for initial consideration or without first 
obtaining the appellant-custodian's waiver.  38 C.F.R. 
§ 20.1304(c).  In December 2005, the appellant submitted a 
copy of a newspaper article dated November 27, 2005.  This 
article was largely duplicative of another article from the 
same newspaper dated in January 1999; the 1999 article was 
submitted to the RO by the appellant in April 2002.  

The November 2005 newspaper article is not evidence that is 
pertinent, as that term is defined by 38 C.F.R. § 20.1304.  
As will be discussed in greater detail below, the existence 
of scientific evidence indicating an etiologic link between 
exposures to various and sundry known and unknown chemicals 
and the development of Parkinson's Disease is not in dispute.  
The November 2005 newspaper article merely reports that 
scientific evidence points to the existence of such a link.  

However, the existence of such linkage is not relevant to 
this appeal.  Instead, the dispositive question in this 
matter is whether there is any evidence of any in-service 
incident that led to the disorders for which the veteran 
presently seeks service connection - the critical first prong 
in a successful claim of service connection.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998) ((Both observing that service connection 
is established by: (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event)).     

The outcome of this claim turns on the question of the in-
service incident.  The newspaper article submitted in 
December 2005 does not address this key question, as it bears 
only on the question of a nexus.  It is therefore not 
"pertinent" under the provisions of 38 U.S.C.A. § 20.1304.  
Remand of the case to the RO for consideration of this 
evidence is accordingly not warranted and would only serve to 
unnecessarily delay final adjudication of the veteran's 
claims.

The appellant's submission received on May 18, 2006 is 
clearly untimely; is not supported by a statement of good 
cause for its late submission; and does not in any case 
warrant further delay in the adjudication of this matter.  
That evidence therefore will not be accepted or considered by 
the Board in this decision.


FINDINGS OF FACT

1.  The veteran's current atypical Parkinsonism and diffuse 
Lewy Body pathology, including dementia, are not attributable 
to his active military service.

2.  The veteran is not currently diagnosed with asbestosis.

3.  The veteran's current pulmonary pathology is not 
attributable to his active military service.





CONCLUSIONS OF LAW

1.  The veteran's atypical Parkinsonism and/or diffuse Lewy 
Body disease is/are not the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

2.  The veteran does not have any asbestosis or other 
pulmonary disorder that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify a claimant of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran and the 
appellant were notified of the information necessary to 
substantiate the veteran's service connections claim by 
correspondence dated in April 2003, November 2002, and July 
2005.  Those documents informed the veteran and the appellant 
of VA's duty to assist and what kinds of evidence the RO 
would help obtain.  Therefore, VA has no outstanding duty to 
inform the veteran or the appellant that any additional 
information or evidence is needed. 

Even if the veteran or the appellant was not provided with 
all of the required notice until after the RO had adjudicated 
the claims, "the veteran [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to any notification suggests that the case must be 
re-adjudicated ab initio to satisfy the requirements of 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2005) 
or the implementing regulations found at 38 C.F.R. § 3.159 
(2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA ascertained the unavailability of 
the veteran's service medical records other than the 
separation examination.  While the RO did undertake a search 
for alternative records such as SGO reports, none were found.  
Private medical records were obtained and associated with the 
claims file.  The veteran and the appellant were informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and they were supplied with 
the text of 38 C.F.R. § 3.159.  The veteran and the appellant 
did not provide any information to VA concerning available 
treatment records that they wanted the RO to obtain for them 
that were not obtained.  They were given more than one year 
in which to submit evidence after the RO gave them 
notification of the veteran's rights under the pertinent 
statute and regulations.  They were also notified of the 90-
day time limit in which to submit additional pertinent 
evidence after the case was to the Board.  Therefore, there 
is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran or the appellant of such information, 
because each claim of entitlement to service connection is 
being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Proceeding with this case in 
its current procedural posture would not therefore inure to 
the veteran's or the appellant's prejudice.  

The veteran and the appellant were provided with notice as to 
the medical evidence needed for service connecting a 
disability, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


The Merits of the Claims

The veteran and the appellant contend that during the 
veteran's military service, he was exposed to various toxins 
which caused both Parkinson's disease and Lewy Body pathology 
and asbestosis.  Having carefully considered the claims in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claims and the appeal will be denied.

As noted, service connection is established where the record 
approximates findings of (1) evidence of an injury in 
military service or a disease that began in or was made worse 
during military service or one which would qualify for 
presumptive service connection; (2) competent evidence of a 
current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  Pond and Rose, above. 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

This is a case in which the veteran's service records are not 
in evidence.  In cases where the veteran's service records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In 
April 2002, the National Personnel Records Center (NPRC) 
reported that there were no service medical records on file 
for the appellant.  The NPRC also performed a search for 
alternative records for the veteran; the April 2004 report 
indicates that no SGO records were found for the veteran.  

In any event, the law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran underwent a service separation examination in 
June 1952.  The clinical evaluation of his lungs and chest 
was normal.  His neurologic evaluation was also normal.  The 
veteran's chest x-ray was normal at that time.

Review of the post-service medical evidence of record 
indicates that the veteran has been diagnosed with atypical 
Parkinsonism/diffuse Lewy Body disease, as evidenced by a 
February 1997 report from the veteran's treating neurologist 
at Kaiser Permanente.  A January 2002 record, also from a 
treating neurologist at Kaiser Permanente, that states that 
the earliest onset of the veteran's Parkinson's Disease was 
in January 1990 - almost forty years after the veteran's 
discharge from service.  

The veteran and the appellant contend that the veteran was 
exposed to various toxins during the course of active 
military service which caused Parkinsonism/diffuse Lewy Body 
disease.  However, there is no record of any exposure to any 
toxins as alleged - the first prong of a successful claim of 
service connection, and the claim fails on this basis.

The assertion of such exposure is the product of a mere 
surmise of the veteran and the appellant.  While the bulk of 
the veteran's service medical records are missing (the pre-
separation medical examination being of record), it is 
noteworthy that the veteran and the appellant do not report 
that any actual exposure to any toxins was documented at the 
time of military service.  Instead, the argument underlying 
the assertion of toxic exposure is that (1) the veteran has 
been diagnosed with Parkinsonism/diffuse Lewy Body disease, 
and (2) therefore, such must have been caused by some unknown 
and unspecified incident at some point during the veteran's 
military service.  
As to the question of in-service exposure to such toxins, 
there is no reasonable doubt emanating from the mere 
assertion of the veteran and the appellant.  For the Board to 
conclude that the veteran was so exposed, as evidenced by the 
mere surmise of the veteran and the appellant many years 
after service, would be speculation, and the law provides 
that service connection may not be based on resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). 

Apart from the issue of whether the veteran was so exposed 
during military service, there is no competent medical 
evidence suggesting a connection between the veteran's 
claimed atypical Parkinsonism/Lewy Body disease and any 
incident of his military service.  The service separation 
examination is negative for a diagnosis of any neurologic 
pathology.  There is no medical opinion of record 
etiologically relating the veteran's current atypical 
Parkinsonism/Lewy Body disease/dementia to any in-service 
occurrence or event.  

After consideration of the entire record and the relevant law 
and cases, the Board finds that the veteran's 
parkinsonism/Lewy Body disease/dementia is not related to 
service or to any incident of service, including any claimed 
exposure to toxins or toxic substances.  While it is apparent 
that the veteran has Parkinsonism/Lewy Body disease/dementia, 
the medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin of that condition and the veteran's military 
service.

Turning to the claim for service connection for asbestosis, 
the post-service medical evidence of record does not show any 
evidence of any post-service diagnosis or treatment for 
asbestosis.  While the appellant, in December 1998, indicated 
to the veteran's physician that the veteran had been exposed 
to asbestos, the treating physician did not conclude that the 
veteran had asbestosis.  Radiographic examination of the 
veteran has yielded findings of pleural thickening and 
parenchymal changes, but there is no clinical or radiographic 
diagnosis of asbestosis.  In the absence of proof of a 
current disease or injury, a grant of service connection is 
not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As there is no competent evidence of record of 
any current asbestosis, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for asbestosis.

The record indicates the veteran has been diagnosed with 
chronic obstructive pulmonary disease and pneumonia.  
However, neither of these conditions was demonstrated until 
years after the veteran's separation from service.  In fact, 
a Kaiser Permanente clinical record, dated in January 2002, 
states that the veteran's diagnosis was chronic obstructive 
lung disease (chronic bronchitis) and that the "earliest 
onset is 1/1/1955."  That date is two-and-a-half years after 
the veteran's discharge from service.  

The possibility of a relationship between in-service exposure 
to toxins/toxic substances and the claimed conditions has 
been raised by statements and material submitted by the 
veteran and the appellant; specifically newspaper articles 
and excerpts from medical textbooks/treatises that explore 
the link between toxic substances and the development of 
various medical conditions, including Parkinson's Disease and 
pulmonary disease.  

However, it has been held that generic medical literature 
which does not apply medical principles regarding causation 
or etiology to the facts of an individual case does not 
provide competent evidence to establish the nexus element.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 
(1998).

None of the material submitted in this case appears to meet 
the standard set forth in Wallin because it does not delve 
into an association between the veteran's service and his 
currently demonstrated parkinsonism/Lewy Body 
disease/dementia or his COPD.  These articles and excerpts 
proffered by the veteran and the appellant are not regarded 
as germane, as not one of them applies the specific facts to 
this specific case.  Sacks v. West, 11 Vet. App. 314, 317 
(1998).

There can be no doubt from review of the record that the 
appellant rendered honorable and faithful service for which 
the Board is grateful.  However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which service connection may be 
granted.  

The record does not indicate that the veteran was exposed to 
any toxins while in service; he is not shown to have 
asbestosis or any service-related pulmonary disorder, and 
there is no evidence to show that either the veteran or the 
appellant is a medical professional, with the training and 
expertise to provide clinical findings regarding the nature 
and etiology of diseases.  Consequently, their statements do 
not constitute competent medical evidence for the purposes of 
showing the existence of a nexus between current atypical 
parkinsonism/Lewy Body disease/dementia or pulmonary disease 
and the veteran's military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

The Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It 
has been observed that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)]. 



For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
veteran's service connection claims.  Since the preponderance 
of the evidence is against each one of the service connection 
claims, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Service connection for atypical parkinsonism/Lewy Body 
disease/dementia is denied.

Service connection for asbestosis, COPD and any other 
pulmonary or respiratory disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


